IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT KNOXVILLE               FILED
                               MAY 1998 SESSION                 June 3, 1998

                                                             Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk
RODERICK L. WEDDINGTON,                   )
                                          )       NO. 03C01-9607-CR-00258
       Appellant,                         )
                                          )       HAMILTON COUNTY No. 211036
VS.                                       )
                                          )       HON. DOUGLAS A. MEYER,
STATE OF TENNESSEE,                       )       JUDGE
                                          )
       Appellee.                          )       (AFFIRMED - Rule 20)


                                     ORDER


       Appellant, Roderick L. Weddington, appeals the Hamilton County Criminal

Court's summary dismissal of his petition for post-conviction relief. We affirm the

dismissal pursuant to Rule 20, Tennessee Court of Criminal Appeals.

       On June 17, 1994, appellant entered a guilty plea to two (2) counts of

aggravated robbery. On May 30, 1996, he filed a petition for post-conviction relief

alleging ineffective assistance of counsel and an involuntary guilty plea. The trial

court dismissed the petition summarily as being outside the one-year statute of

limitations. See Tenn. Code Ann. § 40-30-202. It is this dismissal that is the

subject of this appeal.

       The petition is governed by the Post-Conviction Procedure Act of 1995 since

it was filed after May 10, 1995. See Tenn. Code Ann. § 40-30-201 Compiler’s

Notes. A petition for post-conviction relief must be filed within one (1) year of the

date on which the judgment became final. Tenn. Code Ann. § 40-30-202(a). The

judgments of conviction became final on June 17, 1994, based upon the guilty plea

and waiver of appeal. Nevertheless, appellant had until May 10, 1996, to file a

petition for post-conviction relief. Tenn. Code Ann. § 40-30-201 Compiler’s Notes.

The petition does not allege any exceptions to the statute of limitations as set forth

in Tenn. Code Ann. § 40-30-202(b). Since the petition was filed after May 10, 1996,

it is barred by the statute of limitations. See Jason L. Jennings v. State, C.C.A. No.

01C01-9703-CR-00106, Davidson County (Tenn. Crim. App. filed April 1, 1998, at
Nashville); Albert Holston v. State, C.C.A. No. 02C01-9609-CR-00298, Shelby

County (Tenn. Crim. App. filed July 28, 1997, at Jackson); Teresa King v. State,

C.C.A. No. 01C01-9610-CR-00449, Davidson County (Tenn. Crim. App. filed

January 16, 1997, at Nashville), perm. app. denied (Tenn. May 12, 1997).

      For this reason, we are unable to find any error in the proceedings below.

Accordingly, it is hereby ORDERED that the judgment of the trial court is affirmed

in accordance with Rule 20, Tennessee Court of Criminal Appeals. Since the

record reflects that the appellant is indigent, costs of this proceeding shall be

assessed to the state.



      ENTER:



                                        ________________________________
                                        JOE G. RILEY, JUDGE



                                        ________________________________
                                        JOSEPH M. TIPTON, JUDGE



                                        ________________________________
                                        CURWOOD WITT, JUDGE




                                        2